Citation Nr: 1130121	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-18 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 RO rating decision that, in pertinent part, denied service connection for bilateral hearing loss.  In June 2011, the Veteran testified at a Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that he has bilateral hearing loss that is related to service.  He specifically alleges that he had a history of noise exposure during service as an aviation electronics technician.  The Veteran reports that he flew aboard helicopters and fixed wing aircraft and that he was exposed to acoustic trauma.  He indicates that he also worked on helicopters and seaplanes on the flight line.  The Veteran essentially reports that he has suffered from bilateral hearing loss since his period of service.  

The Veteran had active service from May 1968 to May 1972.  His DD Form 214 indicates that he had four months and two days foreign and/or sea service.  It was noted that the Veteran served as an aviation electronics technician, second class.  

The Veteran's service treatment records do not show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385, but they do possibly show a slight loss in hearing acuity.  His service treatment records indicate that at the time of the May 1968 enlistment examination, no defects were noted with respect to his ears, and his hearing was 15/15 on whispered voice and spoken voice testing in both ears.  A May 1969 examination report also noted that there were no defects with respect to the Veteran's ears.  An audiological evaluation, at that time, showed pure tone thresholds in his right ear of 0, -5, -5, -10, and 10 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  As to his left ear, pure tone thresholds were -5, -10, -10, 0, and -5 decibels at the same frequencies.  

A March 1970 examination report noted that the Veteran had no ear defects with respect to his ears.  An audiological evaluation showed pure tone thresholds in the Veteran's right ear of 10, 10, 5, 15, and 15 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  As to his left ear, pure tone thresholds were 15, 10, 5, 10, and 15 decibels at the same frequencies.  A June 1971 examination report noted that the Veteran had no ear defects.  An audiological evaluation, at that time, indicated pure tone thresholds in the Veteran's right ear of 15, 5, 0, 10, and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  As to the Veteran's left ear, pure tone thresholds were 10, 5, 0, 10, and 25 decibels at the same frequencies.  

The May 1972 separation examination report noted that there were no defects with respect to the Veteran's ears.  An audiological evaluation showed pure tone thresholds in the Veteran's right ear of 10, 5, 0, 5, and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  As to his left ear, pure tone thresholds were 20, 10, 5, 10, and 30 decibels at the same frequencies.  

Post-service private and VA treatment records show treatment for bilateral hearing loss as defined by 38 C.F.R. § 3.385.  

A June 2007 VA audiological examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that he had a history of noise exposure as an aviation electronics technician while serving in the Coast Guard for four years.  He stated that he worked on helicopters and seaplanes and that he also worked on the flight line.  The Veteran indicated that he worked as an electrical contractor with no significant noise exposure after his period of service.  It was noted that the Veteran had subjective bilateral, almost continuous, moderate tinnitus occurring daily since 1969.  

The examiner reported test results that were indicative of bilateral hearing loss under 38 C.F.R. § 3.385.  The diagnosis was mild sloping to severe high frequency sensorineural hearing loss, bilaterally.  The examiner indicated that the hearing tests in the Veteran's service treatment records showed normal hearing throughout his military service and at the time of his release from active service.  The examiner commented that, "therefore, it [was] not likely that the hearing loss had its origins in the service."  

The Board observes that although the examiner referred to the Veteran's service treatment records, she did not discuss the possible loss of hearing acuity during service.  Additionally, the examiner did not specifically address the Veteran's report of tinnitus daily since 1969, and his report of bilateral hearing loss since service.  The Board observes that the Veteran is competent to report that he had hearing problems in service and hearing loss since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 U.S.C.A. § 1154(b).  

An October 2008 VA audiological examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that for much of his time in the Coast Guard, he was stationed in the Arctic Circle, and that he was exposed to noise from helicopters, sea planes, and C130 cargo planes.  The Veteran also stated that he was on the flight line and flight deck.  He indicated that he was issued hearing protection, but that he was unable to wear the protection when he had to communicate with others.  The Veteran reported that he had suffered from a ringing or a "field of crickets noise", in both ears since the time he was in the service.  He stated that he had a progressive hearing loss for approximately five to ten years.  The Veteran denied that he had any post-service occupational or recreational noise exposure.  The impression was tinnitus.  The examiner indicated that it was as likely as not that the Veteran's tinnitus was due to service-related noise exposure.  The Board notes that the examiner did not address the etiology of the Veteran's bilateral hearing loss.  

The Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinion that includes consideration of salient factors noted above.  A new examination is indicated.  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for bilateral hearing loss since May 2007.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since May 2007 should be obtained.  

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed bilateral hearing loss.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences bilateral hearing loss disability.  If current hearing loss disability is identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss was incurred in service, or is the result of exposure to acoustic trauma during the Veteran's period of service.  The examiner must specifically acknowledge and discuss any change in measurements of the Veteran's hearing acuity during service as well as the Veteran's report that his bilateral hearing loss first manifested during his period service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

3.  Thereafter, readjudicate the Veteran's claim for entitlement to service connection for bilateral hearing.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


